DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1 and 11, closest prior art of record, Heath US 10129211 and Redlich et al US 2010/0010968
Heath teaches a computerized method for generating notifications based on extracted data from documents using a machine learning algorithm (predictive analytics column 19, lines 29-38), the method comprising: 
receiving, by a server computing device, a document uploaded by a user, wherein the document comprises data corresponding to the user (transaction history database 60 includes information contained in user history data 34 uploaded from client system 14 (column 48, lines 45); 

Redlich et al teaches receiving, by the server computing device, an indication from the user granting permission to extract the data from the document (security sensitive content is extracted paragraph 0138); 

Heath or Redlich et al fails to teach in response to receiving the indication, extracting, by the server computing device, the data from the document using optical character recognition; 
determining, by the server computing device, a document type based on the extracted data and document format data from a first database using a machine learning algorithm; 
verifying, by the server computing device, the extracted data based on the determined document type and user data from a second database; 
in response to verifying the extracted data, identifying, by the server computing device, a triggering event corresponding to the document based on the extracted data and the user data; and 
generating, by the server computing device, a notification corresponding to the triggering event.

It is inherent that all dependent claims are allowed for relying on allowable independent claims.

Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
June 4, 2022
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675